Citation Nr: 1243559	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-40 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to June 1966, with subsequent service in the Naval Reserve, and the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Togus, Maine.  

In September 2011, the Veteran was afforded a videoconference hearing before Lesley Rein, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily asserts that he has hearing loss and tinnitus due to exposure to loud noise as a machinist in a boiler room while in the Navy.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2012). 

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385  is based on ISO units.  The military audiograms in this case must be converted from ASA to ISO units.  

In March 2008, the Veteran filed his claim.  In an associated hearing loss questionnaire, he reported having been a machinist in the engine room of a ship during service.  As for his post-service employment history, he reported 33 years of work in boiler maintenance.  When asked to list all recreational noise exposure before, during, and after service, he stated, "none."  See also March 2008 tinnitus questionnaire (denying recreational noise exposure).

The Veteran's service treatment reports contain an entrance examination report, dated in January 1963, and a separation examination report, dated in May 1966, which do not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385 (2012).  These active duty records do not show any relevant complaints, treatment, or diagnoses.  

The claims file includes post-active-duty service treatment reports associated with service with the Naval Reserve (USNR), and the Army National Guard (ANG), dated between September 1975 and 1982.  This evidence includes a September 1983 ANG entrance examination report which shows that the Veteran had right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In addition, a February 1992 report shows that he had left ear hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The USNR and ANG records contain a number of "reports of medical history" which show that the Veteran repeatedly denied having a history of hearing loss, to include the reports of medical history associated with the aforementioned September 1983 and February 1992 examination reports. 

In March 2009, the Veteran was afforded a VA audiometric examination.  A review of the examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran stated that he had noticed hearing loss symptoms, and tinnitus symptoms, in the 1960s.  The report indicates that he gave a history of having worked in a shoe shop for two years prior to service, and working in an engine room as a machinist's mate during service, for about 31/2 years, without hearing protection.  He also reported occasional duties on a "Quad-40" gun mount without hearing protection.  Following service, he reported working in boiler maintenance for about 30 years, without hearing protection.  He stated that his workplace had been tested for noise levels and found to be within acceptable limits, but that he wore hearing protection anyway.  With regard to recreational noise exposure, he reported a history of hunting, target shooting, using chain saws, and carpentry work, all with use of hearing protection, and using motorcycles "for most of his life," with a helmet, but not hearing protection.  On examination, he was shown to have hearing loss as defined for VA purposes at 38 C.F.R. § 3.385 (2012).  The examiner noted that the Veteran's hearing sensitivity was within normal limits upon entrance into, and separation from, active duty, and concluded:

The service medical records are also silent for any complaints of hearing loss, tinnitus, or signs of auditory dysfunction.  The Veteran also has a significant history of post-service noise exposure.  In view of all these factors, it is less likely than not that this Veteran's hearing loss and tinnitus are related to military service.

As an initial matter, the Veteran denied any recreational noise exposure in his March 2008 hearing loss questionnaire, and in his March 2009 tinnitus questionnaire.  However, during his May 2009 VA examination, he reported extensive recreational noise exposure that included, hunting, target shooting, using chain saws, carpentry work, and life-long use of motorcycles.  See also December 2007 VA progress note (noting recreational noise exposure from hunting, target shooting, and use of power tools, lawnmowers, and snow blowers, without hearing protection); January 2011 VA progress note (report of feeling dizzy after using a snow blower for about one hour).  In addition, during his May 2009 VA examination he reported having hearing loss symptoms and tinnitus symptoms beginning in "the 1960s."  In his claim (VA Form 21-526), received in March 2008, he indicated that his hearing loss and tinnitus began in 1964.  However, a review of USNR/ANG service treatment reports, dated between 1975 and 1992, shows that he repeatedly denied having a history of hearing loss, and none of these reports note complaints or diagnoses of tinnitus.  These reports show that hearing loss is not demonstrated, as defined for VA purposes at 38 C.F.R. § 3.385, until September 1983 (right ear), and February 1992 (left ear).  Thus, the Board notes there is discrepencies in the Veteran's reports as to post-service noise exposure and his reported history of hearing loss and tinnitus.

With regard to the opinion in the March 2009 VA examination, the Board points out that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Given the Court's holdings in Hensley and Ledford, it appears that the rationale for the opinion in the May 2009 VA examination report is inadequate.  On remand, the Veteran should be afforded another examination for hearing loss, to include obtaining an etiological opinion.  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss and tinnitus that may be present. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an audiological examination of his ears, in order to ascertain the nature and etiology of any hearing loss, and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should address the Veteran's various assertions, to include his contentions of continuous symptoms since discharge from service.  

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any hearing loss, or tinnitus, found was caused by the Veteran's service.  

b)  If, and only if, the examiner determines that the Veteran has hearing loss that is related to his service, but tinnitus that is not related to his service, the examiner should address whether the Veteran's tinnitus was caused or aggravated by his hearing loss.  

c)  The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.   In providing this opinion, the examiner should also discuss the Veteran's post-service noise exposure.

d) If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor.

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

f)  The term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

2.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
LESLEY REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


